Citation Nr: 1026073	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left ankle disability, 
to include as secondary to service-connected bilateral plantar 
fasciitis and, if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disability and, if so, whether the reopened claim may be granted.  

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for coccidioidomycosis with 
secondary testicular cancer and pain and multiple joint pains.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for helicobacter pylori (H 
pylori).  

7.  Entitlement to service connection for testicular cancer, 
claimed as secondary to asbestos or radiation exposure.  

8.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

9.  Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral plantar fasciitis with heel 
spurs.  

10.  Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral conjunctivitis with active 
pterygia and photophobia.  

11.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD, and a disability rating in 
excess of 50 percent from November 19, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 
1987 and from November 1987 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated March 2004 and November 2005, and a 
Decision Review Officer (DRO) decision dated October 2009, from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

The issues of entitlement to service connection for a left ankle 
disability and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of the 
Veteran.  


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied entitlement 
to service connection for disabilities involving the left ankle 
and right shoulder.  The Veteran did not appeal the RO's 
determination as to the right shoulder disability and the April 
1995 rating decision became final as to that issue.  

2.  The Veteran appealed the RO's determination as to his left 
ankle disability and, in an August 1998 decision, the Board 
confirmed the denial of service connection for a left ankle 
disability.  The Veteran did not appeal that decision, and it 
became final.  

3.  Since the April 1995 rating decision and August 1998 Board 
decision, evidence that is new, which relates to unestablished 
facts necessary to substantiate the claims of service connection 
for a left ankle and right shoulder disability, is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claims has been received, so as 
to permit reopening of both claims.  

4.  On the merits of the reopened right shoulder claim, the 
competent and probative evidence of record preponderates against 
a finding that the Veteran currently has a right shoulder 
disability that is due to any incident or event in active 
military service.  

5.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has a left shoulder 
disability that is due to any incident or event in active 
military service.  

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently has 
coccidioidomycosis that is due to any incident or event in active 
military service, and coccidioidomycosis is not shown to have 
been manifested within one year after separation from service.

7.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran's current bilateral 
hearing loss is related to his active military service.  

8.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has helicobacter 
pylori that is due to any incident or event in active military 
service.  

9.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has testicular 
cancer that is due to any incident or event in active military 
service, including as a result of exposure to asbestos or 
radiation in service, and the evidence does not show that 
testicular cancer was manifested during the Veteran's first post-
service year.  

10.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected bilateral plantar fasciitis 
is manifested by heel spurs and pes planus which cause constant 
pain and tenderness, swelling and fatigue.  The evidence shows 
that the Veteran uses arch supports in his shoes, which help, but 
do not completely alleviate his symptoms.  The Veteran is able to 
demonstrate normal gait and weight-bearing and there is no 
evidence of severe deformity or functional limitation due to his 
service-connected disability.  

11.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected bilateral conjunctivitis, 
with active pterygia and photophobia, is manifested by 
intermittent subjective complaints of blurry vision, discomfort, 
scratchiness, drainage, and redness, with objective evidence of 
corrected visual acuity in the right eye no worse than 20/30 and 
corrected visual acuity in the left eye no worse than 20/30-2.  
There is no lay or medical evidence of visual field defect, 
impairment of activities of daily living, or diplopia associated 
with the service-connected bilateral eye disability.  

12.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected PTSD has consistently been 
manifested by anxiety, depression, sleep disturbance, and self-
isolation of varying degrees of severity and frequency.  The 
evidence consistently shows that the Veteran is oriented to time, 
person, and place and that he is able to maintain personal 
hygiene and communicate effectively with normal speech.  

13.  Prior to January 2006, the preponderance of the evidence 
shows that the Veteran's service-connected PTSD was manifested by 
a social impairment with occasional decrease in functioning due 
to occasional depression, anxiety, chronic sleep impairment, and 
irritability.  The evidence shows the Veteran reported that he 
did not go out much, but he also reported having friends and 
going out with his wife once a month.  The evidence shows that, 
during this time, the Veteran did not report having problems at 
work and he also reported that he was no longer having intrusive 
thoughts about his in-service traumatic event.  

14.  From January 2006, the preponderance of the evidence shows 
that the Veteran's service-connected PTSD was manifested by an 
occupational and social impairment which resulted in reduced 
reliability and productivity due to subjective complaints of 
short-term memory loss, disturbances in motivation and mood at 
work and home, and difficulty establishing and maintaining 
effective work and social relationships.  The evidence shows the 
Veteran began having problems concentrating at work, with nervous 
and anxious feelings around others, difficulty remembering 
things, and a decrease in concentration.  The evidence shows 
increased anger and irritability, with disturbances in mood, 
difficulty with low energy level, and difficulty remembering 
things.  

15.  From July 2008, the preponderance of the evidence shows that 
the Veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in work, 
family relations, thinking, and mood due to obsessional rituals, 
near-continuous pain and depression, impaired impulse control, 
difficulty adapting to stressful circumstances, and increased 
difficulty establishing and maintaining effective relationships.  
The evidence shows the Veteran had occasional episodes of anxiety 
and stress at work, with problems with female co-workers, and he 
also reported increased anxiety at home, as he tossed and turned 
before falling asleep and demonstrated signs of obsessive 
compulsive disorder.  The evidence also shows the Veteran began 
to experience marked anxiety and depression most of the time, 
which resulted in him being isolative and not wanting to do 
anything.  The evidence also shows the Veteran began to 
experience marked trust issues, with impulse control problems.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision denying service connection for 
a left ankle and right shoulder disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2009).

2.  The August 1998 Board decision denying service connection for 
a left ankle disability is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

3.  New and material evidence to reopen the claims of entitlement 
to service connection for a left ankle and right shoulder has 
been received, and the Veteran's claims for those benefits are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  On the merits of the reopened right shoulder claim, a right 
shoulder disability was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

5.  A left shoulder disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

6.  Coccidioidomycosis was not incurred or aggravated by service, 
nor may coccidioidomycosis be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, (2009).  

7.  Resolving reasonable doubt in his favor, bilateral hearing 
loss is attributable to the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2009).  

8.  Helicobacter pylori was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3,159, 3.303 (2009).  

9.  Testicular cancer was not incurred in or aggravated during 
active military service, nor may testicular cancer be presumed to 
have been incurred in service, including as a result of exposure 
to asbestos and/or radiation or as a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

10.  The schedular criteria for a 20 percent disability rating, 
but no higher, for service-connected bilateral plantar fasciitis, 
with heel spurs and pes planus, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.71a, Diagnostic Code 5284 (2009).

11.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected bilateral conjunctivitis, with 
active pterygia and photophobia, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.79, 4.84a, Diagnostic Codes 6018, 6034, 6061-6079.  
12.  The schedular criteria for an initial disability rating in 
excess of 30 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).

13.  From January 2006, the schedular criteria for a 50 percent 
disability rating, but no higher, for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).

14.  From July 2008, the schedular criteria for a 70 percent 
disability rating, but no higher, for service-connected PTSD have 
been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated April 1995, the RO, in pertinent part, 
denied entitlement to service connection for disabilities 
involving the right shoulder and left ankle.  In denying the 
Veteran's claims, the RO noted that, while the service treatment 
records showed he was treated for right shoulder and left ankle 
pain during service, the service and post-service treatment 
records did not show a chronic disability involving those joints.  
In this regard, the RO noted that post-service VA clinical and X-
ray examination did not reveal any pathology related to the 
Veteran's right shoulder or left ankle.  The Veteran was notified 
of the RO's determination in April 1995.  He did not appeal the 
RO's determination as to his right shoulder disability; 
therefore, the April 1995 rating decision became final as to that 
issue.  See 38 U.S.C.A. § 7105 (West 2002).

The Veteran submitted a timely notice of disagreement and 
substantive appeal as to the denial of his left ankle claim, and 
that issue was certified to the Board.  In August 1998, however, 
the Board denied entitlement to service connection for a left 
ankle disability, noting that there was no evidence of a current 
left ankle disability.  The Veteran was notified of the Board's 
determination in August 1998 and he did not appeal that decision.  
Therefore, the August 1998 Board decision became final.  See 38 
U.S.C.A. § 7104 (West 2002).  

Since the April 1995 rating decision and August 1998 Board 
decision, medical evidence of a current left ankle and right 
shoulder disability has been received into the evidentiary 
record.  A December 2004 MRI of the Veteran's left ankle revealed 
a small joint effusion and ganglion cyst.  See also November 2006 
VA examination report.  The Veteran has also been diagnosed with 
ankle arthralgia, osteochondritis dissecans, and a left ankle 
sprain.  See VA outpatient treatment records dated September 
2006, November 2006, and August 2008.  The newly submitted 
evidence also contains a medical opinion that the Veteran's ankle 
arthralgia, questionable osteochondritis dissecans (OCD), and 
degenerative joint disease (DJD) could definitely be related to 
his in-service fall.  See September 2006 VA outpatient treatment 
records.  With regard to the Veteran's right shoulder, the 
evidence shows he was diagnosed with right shoulder arthritis at 
a December 2009 VA examination.  

At the time of the last final decisions, there was no medical 
evidence of a current left ankle or right shoulder disability.  
Since the April 1995 and August 1998 decisions, the Veteran has 
submitted evidence showing he has current disabilities involving 
his left ankle and right shoulder and he has also submitted a 
medical opinion that purports to relate his current left ankle 
disability to his military service.  In determining whether new 
and material evidence has been submitted to reopen a claim for 
service connection, the Board presumes the credibility of all 
evidence.  Therefore, the Board finds that such evidence is new, 
relates to an unestablished fact necessary to substantiate the 
claims, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the service connection 
claims.  Accordingly, the claims for entitlement to service 
connection for a left ankle and right shoulder disability may be 
reopened.  See 38 U.S.C.A. § 5108.  

The Board will discuss the merits of the reopened claim of 
service connection for a right shoulder disability below.  The 
Veteran will not be prejudiced thereby, as he has been advised of 
the law and regulations pertaining to entitlement to service 
connection and has been afforded an opportunity to present 
argument and evidence in support of his claim.  Moreover, the RO 
has considered the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

However, the claim of service connection for a left ankle 
disability requires additional evidentiary development and will 
be discussed in the Remand section of this decision.  

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases become manifest to a degree of 10 percent or more within 
one year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Depending on the evidence and 
contentions of record in a particular case, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  



Right and Left Shoulder

The Veteran has asserted that service connection is warranted for 
a left and right shoulder disability because he believes his 
current bilateral shoulder disability is related to his complaint 
of shoulder problems during service.  

Due to the similar medical history and evidence related to these 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

The service treatment records show that the Veteran sought 
treatment for a shoulder problem during service in March 1991.  
At that time, the Veteran reported that his shoulder hurt and 
that he had been experiencing intermittent pain for one week with 
lifting.  He did not identify which shoulder was causing pain and 
he reported that there was no known injury to the joint.  The 
final assessment was tendonitis/bursitis.  The service personnel 
records show the Veteran was placed on temporary profile for 
approximately two weeks due to his shoulder bursitis.  There is 
no indication that the Veteran complained of or sought treatment 
for a shoulder problem after he returned to regular active duty, 
as the service treatment records do not contain any additional or 
subsequent complaints related to a right or left shoulder 
disability.  

Following separation from service in August 1994, the Veteran 
sought entitlement to service connection for a right shoulder 
disability.  At an October 1994 VA examination, he reported that 
he had problems with his right shoulder during service due to 
carrying a heavy rucksack and that his current symptoms included 
popping and grinding in the right shoulder, which he reported did 
not require ongoing daily treatment.  X-rays of the right 
shoulder were normal.  The final diagnosis was history of 
discomfort, right shoulder, probably bursitis.  

The Veteran's claim of service connection for a right shoulder 
disability was denied in an April 1995 rating decision, and the 
Veteran did not seek entitlement to service connection for a 
shoulder disability again until November 2003.  In this regard, 
the Board notes the Veteran has not submitted or identified 
medical records which show that he sought treatment, or 
complained of, a left or right shoulder problem between 1995 and 
2003; nor has the Veteran provided lay evidence of continued 
shoulder problems during that time.  Instead, the Veteran has 
consistently asserted that his bilateral shoulder problems began 
during service, as noted in the March 1991 service treatment 
record, and that he now suffers from constant pain in his left 
and right shoulder joints.  See the November 2003 statement from 
Veteran.  

The post-service evidence shows that the Veteran sought treatment 
for pain in his shoulders in August 2003.  Objective examination 
revealed limited range of motion and the final assessment 
"shoulder pain - bursitis."  An X-ray of the shoulders was 
ordered, which showed that the Veteran's left and right shoulders 
were normal.  There is no additional post-service evidence of 
complaint or treatment for a bilateral shoulder disability of 
record.  

The Veteran was afforded a VA examination in December 2009 to 
determine if his current bilateral shoulder disability is related 
to his military service.  The examiner reviewed the claims file 
and interviewed the Veteran, noting the Veteran's report that his 
right shoulder pain began in 1990 but that his left shoulder pain 
began approximately one year after service.  After examining the 
Veteran and reviewing X-rays of the Veteran's shoulder joints, 
the examiner rendered a diagnosis of minimal acromioclavicular 
(AC) joint tenderness, crepitus, and arthritis bilaterally.  As 
to the etiology of the Veteran's bilateral shoulder disability, 
the examiner stated that the Veteran's current shoulder 
disability is not caused by or a result of the shoulder problems 
noted in service.  In making this determination, the examiner 
noted that the Veteran was seen once during service, at which 
time he was diagnosed with bursitis of the shoulder.  However, 
the examiner also noted that a shoulder problem was not found at 
the October 1994 VA examination.  The VA examiner also noted that 
there was no evidence of continuing complaints or treatment to 
indicate a chronic disabling condition, noting that there was no 
evidence treatment between 1991 and 2004 or record of complaint 
between 1994 and 2004.  Finally, the examiner stated that the 
current diagnosis of mild bilateral arthritis is an expected 
finding in the Veteran's shoulders, given his age.  

The Board finds the December 2009 VA examination and medical 
opinion to be the most competent and probative evidence of record 
that addresses whether the Veteran's current bilateral shoulder 
disability is related to his military service.  Indeed, the 
physician who conducted the December 2009 VA examination reviewed 
the claims file and interviewed the Veteran, noting the onset of 
his left and right shoulder problems, as reflected by the 
Veteran's report and the documentary evidence of record.  The 
examiner also provided a complete rationale in support of his 
opinion, noting the lack of medical or lay evidence showing 
continued symptoms and/or treatment following service.  In 
addition, the Board notes that there is no opposing medical 
evidence or opinion of record which relates the Veteran's current 
bilateral shoulder disability to service.  For these reasons, the 
Board finds that the December 2009 VA examination report is the 
most competent and probative medical evidence of record, as the 
examination was adequate to evaluate the Veteran's current 
bilateral shoulder disability and the nexus opinion provided was 
based upon all relevant facts and supported by a complete 
rationale.  

Based on the foregoing, the Board finds the preponderance of the 
evidence is against the grant of service connection for a left 
and/or right shoulder disability.  While there is evidence of a 
shoulder problem during service, there is no indication that the 
Veteran continued to suffer from a shoulder disability 
thereafter.  Indeed, there are no subsequent complaints or 
treatment for a shoulder problem during service following the in-
service complaint and, while the Veteran complained of a right 
shoulder problem in 1994, he has not submitted lay or medical 
evidence of continued right or left shoulder problems between 
1994 and 2003.  This gap of years in the record militates against 
a finding that the shoulder bursitis diagnosed in service 
represented a chronic disorder and also rebuts any assertion of 
continuity of symptomatology since separation from service.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

In addition to the foregoing, the Board notes that the most 
competent and probative evidence of record preponderates against 
the Veteran's claim.  As noted, the December 2009 VA examiner 
opined that the Veteran's current bilateral shoulder disability 
is not caused by or the result of the problems noted in service, 
and there is no opposing medical opinion of record that relates 
the Veteran's current shoulder disability to service.  In fact, 
the only evidence of record that relates the Veteran's shoulder 
disability to service is his own statements.  While the Veteran 
is competent to provide evidence and testimony regarding the 
symptoms he experiences and other things of which he has personal 
knowledge, he is not competent, as a layperson, to provide 
evidence regarding matters that require medical expertise, such 
as medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board does not doubt that the 
Veteran sincerely believes his current left and right shoulder 
disabilities are related to service, given that he complained of 
a shoulder problem during service.  However, without evidence of 
a chronic disability during service, evidence of continued 
symptoms following service, and/or medical evidence relating the 
current disability to service, the Veteran's claim cannot be 
granted.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence is against the grant of 
service connection for a left or right shoulder disability, and 
the benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Coccidioidomycosis

The Veteran has asserted that service connection is warranted 
because he was exposed to coccidioidomycosis during service, and 
he has subsequently developed pain in multiple joints, including 
his wrists, fingers, back, feet, and ankles.  He has also 
asserted that, because of his exposure to coccidioidomycosis 
during service, he has developed problems with his genitourinary 
tract and testicular cancer.  

The service treatment records contain a "summary of care" 
record which notes that the Veteran was exposed to an area 
endemic for coccidioidomycosis.  Despite this notation, there are 
no additional notations in the service treatment records which 
show the Veteran complained of, sought treatment for, or was 
diagnosed with coccidioidomycosis.  In fact, the Veteran has not 
submitted or identified any post-service treatment records that 
show he has complained of, sought treatment for, or has been 
diagnosed with coccidioidomycosis since separation from service.  
While the Veteran has maintained that he currently has 
coccidioidomycosis, coccidioidomycosis is not the type of 
disability that is capable of lay observation or diagnosis, as it 
is a fungal disease caused by an infection and requires 
diagnostic testing to confirm.  See Dorland's Illustrated Medical 
Dictionary 346 (28th ed. 1994).  

Review of the record shows the Veteran has been diagnosed with 
testicular cancer and gastroesophageal reflux disease (GERD).  
See private medical records Spohn Hospital dated 2002 to 2003 and 
an August 2008 VA outpatient treatment record.  The evidence also 
shows the Veteran has variously complained of pain in his back, 
knees, and ankles.  See VA outpatient treatment records.  
However, there is no medical evidence that these disabilities and 
complaints are a result of, or otherwise due to, 
coccidioidomycosis, and the Veteran's statements relating these 
disabilities and complaints to coccidioidomycosis is not 
considered competent evidence because the Veteran is not 
competent, as a layperson without medical expertise, to provide 
evidence regarding matters that involve medical etiology.  See 
Espiritu, supra.  In fact, the Board notes that the lack of 
medical evidence showing a diagnosis of coccidioidomycosis 
preponderates against the Veteran's assertion that his current 
complaints of multiple joint pain and diagnoses of testicular 
cancer and GERD are a result thereof.  

In sum, the Board finds there is no competent lay or medical 
evidence that shows the Veteran has a current diagnosis of 
coccidioidomycosis.  Without proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claims process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, as noted, there is no evidence of record that shows the 
Veteran has complained of, sought treatment for, or was diagnosed 
with coccidioidomycosis during service or at any time since 
separation from service.  The in-service notation of exposure to 
an area endemic to coccidioidomycosis is not sufficient to show 
the Veteran has been diagnosed with coccidioidomycosis without 
medical evidence of such a diagnosis.  

The Board has considered whether service connection can be 
granted on a presumptive basis, as coccidioidomycosis is a 
chronic disease for which presumptive service connection is 
available.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).  However, as noted, coccidioidomycosis is not 
shown to be manifested and/or diagnosed during service or at any 
time thereafter, including during the first post-service year.  
Therefore, service connection for coccidioidomycosis on a 
presumptive basis is not available in this case.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for coccidioidomycosis, as there is no competent 
evidence of record showing a current disability.  As such, the 
Veteran's claim for service connection cannot be granted and the 
benefit-of-the-doubt doctrine is not for application.  See 
Brammer, supra; Rabideau, supra.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not preclude service connection for 
hearing loss that first met the regulations requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a 
claimant who seeks to establish service connection for a current 
hearing disability must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 
Vet. App. at 159-60.  

The Veteran is seeking service connection for bilateral hearing 
loss on the basis that his current hearing loss is related to his 
military noise exposure from aircraft, gunfire, heavy equipment 
vehicles, including tanks, diesel engines, and flight line noise.  
He has asserted that he was exposed to this noise from serving on 
air base facilities during service and providing security in 
close proximity to the flight line.  See the November 2008 VA 
examination report and a December 2005 statement from the 
Veteran.  

The Veteran's service personnel records show that his military 
occupational specialty (MOS) during his first period of service 
was a tank systems mechanic, but there is no indication of the 
Veteran's MOS during his second period of service.  Nevertheless, 
the Veteran is competent to report events he has personally 
experienced, and the Board finds his report of military noise 
exposure credible.  Therefore, the Veteran's military noise 
exposure is presumed.  

The service treatment records reflect that the Veteran's hearing 
was normal at examinations conducted in September 1987 and May 
1989.  In fact, there is no lay or medical evidence of record 
that shows or suggests that the Veteran complained of or was 
diagnosed with hearing loss while on active duty.  

As noted above, the lack of evidence showing the Veteran 
exhibited hearing loss consistent with the regulatory threshold 
requirements for hearing disability during service (38 C.F.R. 
§ 3.385) is not fatal to his claim.  Instead, the Board must 
review the entire claims file to determine if the evidence 
supports a finding that the Veteran currently exhibits hearing 
loss that is related to his military service.  See generally 
Hensley, supra.  

In support of his claim, the Veteran submitted a September 2004 
audiometric graph that is not interpreted by the examining 
audiologist.  Instead, the September 2004 medical record contains 
the audiometric graph and the diagnoses of mild to moderate mixed 
hearing loss in both the right and left ears.  While it appears 
that the some of the Veteran's auditory thresholds exceed the 
level to be considered a hearing loss disability, the Board may 
not interpret graphical representations of audiometric data.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Therefore, the 
September 2004 audiometric report does not assist the Veteran in 
establishing a current diagnosis of hearing loss.  

The Veteran was afforded a VA examination in November 2008 to 
determine if he currently has a hearing loss disability that is 
related to his military service.  The examining audiologist 
reviewed the claims file and examined the Veteran, after which 
she reported that the Veteran did not display hearing loss in 
either ear in any of the frequencies from 500 to 4000 Hertz at 
that examination.  As such, the examiner did not provide a 
statement as to the likelihood that the Veteran has a hearing 
loss disability that is related to his military service.  
However, review of the November 2008 examination report reflects 
that the Veteran exhibited speech recognition scores of 94 
percent in his left ear and 96 percent in his right ear, which is 
sufficient to be considered a hearing loss disability under 
38 C.F.R. § 3.385.  

While the November 2008 VA examiner did not consider the speech 
recognition scores as evidence of a current hearing loss 
disability or provide a nexus statement regarding the Veteran's 
hearing loss disability, the Board finds that the examination 
report is nonetheless competent and probative evidence of the 
Veteran's current hearing impairment.  In this context, the Board 
finds that the evidence of record, including the November 2008 VA 
examination report, raises a reasonable doubt as to whether the 
Veteran's current hearing loss is related to his military noise 
exposure.  In this regard, the Board again notes that the 
Veteran's military noise exposure has been presumed and the 
evidence shows the November 2008 VA examiner opined that it is at 
least as likely as not that the Veteran's current tinnitus 
disability is related to his military service.  While the issue 
of entitlement to service connection for tinnitus is not before 
the Board, the Board notes that because the examiner determined 
that the Veteran's military noise exposure was sufficient to 
cause the Veteran's tinnitus disability without evidence of 
complaint or treatment for tinnitus during service, there is 
reasonable doubt as to whether the Veteran's military noise 
exposure was sufficient to cause his current hearing loss 
disability.  

As all reasonable doubt is resolved in favor of the Veteran, the 
Board finds the evidence supports the grant of service connection 
for bilateral hearing loss, and the Veteran's claim may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

Helicobacter pylori 

The Veteran has asserted that service connection is warranted 
because he believes that he currently has helicobacter pylori (H 
pylori) that is due to the conditions to which he was exposed 
during service, including field conditions during Desert Storm.  
He has asserted that he believes this disorder is presumptive, 
and that he was never tested or aware of his symptoms until he 
was diagnosed after service.  However, the Veteran has asserted 
that he has always had symptoms related to H pylori.  

The service treatment records do not contain any complaints, 
treatment, or findings for H pylori or any symptoms or 
disabilities generally associated therewith.  The first time the 
Veteran is shown to have H pylori is in February 2004, when 
laboratory work returned abnormal and it was determined that he 
had H pylori.  Subsequent treatment records show the Veteran was 
treated for H pylori with medication.  See VA outpatient 
treatment records.  However, there is no indication as to the 
etiology of the Veteran's H pylori infection.  

Notably, there is no medical evidence or opinion of record that 
finds or suggests that the Veteran's H pylori infection was 
incurred during service or is otherwise related thereto.  In 
fact, the only evidence of record that relates the Veteran's 
current diagnosis of an H pylori infection to service is his own 
statements; however, because H pylori is a bacterial infection, 
the Board finds the Veteran is not capable to provide evidence 
regarding medical diagnosis or etiology, as he is a layperson 
without any medical expertise.  See Espiritu, supra.  In this 
regard, the Board notes that, while the Veteran has asserted that 
he has always had symptoms of H pylori, he has not identified or 
submitted medical evidence that shows any specific symptoms that 
he believes represented his H pylori prior to his diagnosis.  

The Board notes that the Veteran was not afforded a VA 
examination to determine if his current H pylori infection is 
related to service.  However, the Board finds a VA examination is 
not needed in this case because there is no event, injury, or 
disease during service to which the current infection may be 
related; nor is there any medical evidence or credible lay 
evidence of record which indicates that the current H pylori 
infection is related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this context, the Board notes the 
Veteran has asserted that he has always had symptoms related to 
his H pylori infection; however, as noted, he has not indentified 
what symptoms he believes are related to H pylori or shown that 
those symptoms were manifested during service and continued 
thereafter.  Therefore, the Board finds there is insufficient 
evidence of record to warrant a remand for a VA examination in 
conjunction with this claim.  

Without evidence of a medical nexus between the current H pylori 
infection and the Veteran's active military service, in addition 
to the lack of evidence showing an in-service event or disease to 
which the current H pylori infection can be related, the 
Veteran's claim cannot be granted.  In this context, the Board 
notes that, despite the Veteran's assertion to the contrary, H 
pylori is not a disease for which presumptive service connection 
is available.  See 38 C.F.R. § 3.309.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence is against the grant of 
service connection for H pylori, as there is no indication that 
the infection was incurred during service or any medical evidence 
showing that the infection is otherwise due to the Veteran's 
service.  Because the evidence preponderates against the claim, 
the benefit-of-the-doubt doctrine is not for application in this 
case.  See Gilbert, supra.  



Testicular Cancer

The Veteran has asserted that he currently has testicular cancer 
that is secondary to his exposure to asbestos or radiation during 
active military service.  In support of his claim, the Veteran 
has a provided a statement of the various places he served during 
service where he believes he was exposed to asbestos and/or 
radiation.  However, after reviewing the record, the Board finds 
the there is insufficient lay or medical evidence to support the 
grant of service connection for testicular cancer as secondary to 
asbestos or radiation exposure.  

With regard to the issue of service connection for testicular 
cancer secondary to asbestos exposure, there is no specific 
statutory or regulatory guidance with regard to claims for 
service connection for asbestos-related diseases.  However, in 
1988 VA issued a circular on asbestos-related diseases which 
provided guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular have 
since been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1"), which 
the Board notes has been rescinded and reissued as amended in a 
manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."  The Office of the General Counsel of VA has also 
issued an opinion that discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000 (April 13, 2000).  

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under specific administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993); M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions specifically acknowledge that inhalation of 
asbestos fibers and/or particles can result in various 
disabilities, including cancer of the urogenital system (except 
the prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  See M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

While the Veteran has been diagnosed with a disability that may 
be related to asbestos-exposure and he has provided a statement 
of the different places he served during service, he has not 
provided sufficient information about his reported asbestos 
exposure.  In this regard, the Veteran is certainly competent to 
provide information of which he has personal knowledge.  See 
38 C.F.R. § 3.159(a)(2).  However, he has only asserted that the 
facilities where he served were contaminated with asbestos "at 
one point or another," with no indication that he had personal 
contact with asbestos during service or personal knowledge that 
asbestos was used at those facilities during service.  See the 
June 2004 statement from the Veteran.  Therefore, the Board finds 
that the Veteran's statement regarding in-service asbestos 
exposure is not competent or credible.  

In addition to the foregoing, the Board notes there is no medical 
evidence of record which suggests that the Veteran's testicular 
cancer is related to exposure to asbestos.  The evidentiary 
record contains numerous medical records which document the 
diagnosis and treatment of the Veteran's testicular cancer.  See 
private medical records dated from 2000 to 2003.  However, there 
is no indication that any of the Veteran's treating physicians 
have determined, or even suggested, that the Veteran's testicular 
cancer is, or may be, related to his military service, including 
any reported exposure to asbestos therein.  

In sum, there is insufficient evidence of asbestos exposure 
during service and no medical evidence of a nexus between the 
Veteran's testicular cancer and any reported asbestos exposure.  
Therefore, the evidence preponderates against the claim and the 
Veteran's claim of service connection for testicular cancer as 
secondary to asbestos exposure cannot be granted.  See Gilbert, 
supra.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by several different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain disabilities that are 
presumptively service connected, specific to radiation-exposed 
veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, when a "radiogenic disease" first becomes manifest 
after service and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to establish 
whether or not the disease developed as a result of exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 
C.F.R. § 3.311, service connection must still be considered under 
38 C.F.R. § 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on active 
duty, or an individual who while serving on active duty for 
training or inactive duty training, participated in a radiation-
risk activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).
Diseases specific to radiation-exposed veterans for the purpose 
of presumptive service connection under 38 C.F.R. § 3.309(d) are 
the following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; 
(vi) cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); (xiv) 
cancer of the salivary gland; (xv) cancer of the urinary tract; 
(xvii) cancer of the bone; (xviii) cancer of the brain; (xix) 
cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of 
the ovary.  38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, the 
provisions of 38 C.F.R. § 3.311 provide for development of claims 
based upon a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
The purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer may 
have been induced by radiation.  These provisions do not give 
rise to a presumption of service connection, but rather establish 
a procedure for handling claims brought by radiation-exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed. Cir. 1997).

The governing regulation essentially states that, in all claims 
in which it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be made.  
Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear testing, 
and claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing radiation, 
and specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate cancer 
have become manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. § 3.11 (a)(1).

As noted above, notwithstanding the requirements for presumptive 
service connection above, the U.S. Court of Appeals for the 
Federal Circuit has held that, when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability or to the regulatory development procedures 
applicable to a radiogenic disease, the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d at 
1043-44, rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  

At the outset, the Board notes that there is no evidence showing 
that the Veteran was exposed to radiation.  The Veteran has not 
provided any specific information regarding his claimed radiation 
exposure, including whether he was exposed to ionizing or non-
ionizing radiation.  Instead, he has only asserted that he 
believes that the facilities where he served during service were 
contaminated with radiation at one point or another, which the 
Board finds does not sufficiently establish any personal contact 
or knowledge of radiation-risk activity conducted at location 
where the Veteran served during service.  Therefore, the Board 
finds the Veteran's statement of radiation exposure is not 
competent or credible.  

Nevertheless, the RO attempted to obtain a record of the 
Veteran's radiation exposure during service, but a record of such 
exposure was not found.  See the April 2005 Request for 
Information.  Moreover, there is no lay or medical evidence that 
suggests that the Veteran's testicular cancer was incurred during 
service; nor is there any medical evidence of record that 
suggests that the Veteran's testicular cancer is related to his 
military service, including any exposure to radiation therein.  
See private medical records dated from 2000 to 2003.  

Therefore, while the Veteran has a current diagnosis of 
testicular cancer, which is a radiogenic disease under 38 C.F.R. 
§ 3.311, without evidence of exposure to radiation during service 
or medical evidence of a nexus between his testicular cancer and 
service, including any reported radiation exposure therein, his 
claim of service connection for testicular cancer cannot be 
granted on a direct basis under 38 C.F.R. §§ 3.303 or 3.311.  

In addition to the foregoing, the Board notes that the Veteran's 
testicular cancer is not a disability presumed to be related to 
radiation exposure; therefore, service connection is not 
available under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

The Board has also considered whether presumptive service 
connection can be granted for testicular cancer as a chronic 
disease.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  However, the Veteran was not diagnosed 
with testicular cancer until May 2002, which is more than five 
years after he was separated from service.  Therefore, 
presumptive service connection cannot be granted under 
38 U.S.C.A. §§ 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3).  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of service connection for testicular cancer, to include as 
secondary to asbestos or radiation exposure, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, supra.  

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings may be 
assigned where the symptomatology warrants different ratings for 
distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Plantar Fasciitis

Service connection for bilateral plantar fasciitis was 
established in April 1995, and the RO assigned a noncompensable 
(zero percent) disability rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5299-5279, effective August 20, 1994.  In 
grating the zero percent rating, the RO noted that an October 
1994 VA examination report revealed mild tenderness to both feel, 
with no pronation, pain on palpitation, or calluses, which it 
determined was consistent with a zero percent rating.  

The Veteran appealed the RO's determination as to the disability 
rating assigned to his service-connected bilateral foot 
disability and, in November 1998, the Board determined that a 10 
percent disability rating was warranted under DC 5279.  In 
November 1998, the RO issued a rating decision, which implemented 
the Board's decision and granted a 10 percent disability rating 
under DC 5299-5279, effective August 20, 1994.  

In November 2003, the Veteran filed a claim seeking service 
connection for heel spurs, as secondary to service-connected 
plantar fasciitis.  In a March 2004 rating decision, the RO re-
characterized the Veteran's disability as bilateral plantar 
fasciitis with heel spurs, but continued the 10 percent 
disability rating assigned.  

The Veteran has asserted that his service-connected bilateral 
plantar fasciitis, with heel spurs, warrants a disability rating 
higher than 10 percent.  

The pertinent evidence of record reveals that the Veteran has 
reported experiencing pain, swelling, numbness, stiffness, and 
fatigue associated with his service-connected disability.  He has 
reported that these symptoms occur while standing and walking, 
but that his pain is constant and present while he is resting.  
See VA examination reports dated February 2004 and January 2005.  
The evidence shows that the Veteran uses arch supports in his 
shoes to alleviate his foot pain.  See VA outpatient treatment 
records.  Otherwise, the objective evidence of record shows that 
the symptoms associated with the Veteran's service-connected 
disability are variable and intermittent, depending on how much 
he uses his feet.  

In this context, the February 2004 VA examination report reflects 
that the Veteran demonstrated painful motion and tenderness in 
both his feet, resulting in an inability to walk for a long 
period of time.  See also VA outpatient treatment records dated 
October 2003 and April 2004.  However, the physician who 
conducted the January 2005 examination found no evidence of 
tenderness, weakness, edema, or disturbed circulation in the 
Veteran's feet, while the August 2006 VA examiner noted there was 
mild tenderness bilaterally, with no evidence of swelling or 
limitation.  There is also evidence that the Veteran's service-
connected bilateral plantar fasciitis has progressed to include 
bilateral pes planus.  See the January 2005 VA examination report 
and January 2004 X-ray report.  Despite the foregoing, the 
objective evidence of record shows the Veteran is able to 
demonstrate normal gait, with no evidence or symptoms of abnormal 
weight-bearing.  See VA examination reports dated February 2004, 
January 2005, and August 2006.  

Objective examination of the Veteran's feet has revealed 
tendonitis and gastrosoleal equinas bilaterally; however, the 
August 2006 VA examiner opined that these symptoms were not 
caused or progressed by military service.  See the August 2006 VA 
examination report and VA outpatient treatment records dated 
October 2003 and April 2004.  

Turning to the merits of this claim, the Board again notes that 
the Veteran's service-connected bilateral foot disability is 
rated 10 percent under DC 5299-5279.  The Veteran's specific 
disability, i.e., plantar fasciitis with heel spurs and pes 
planus, is not listed on the Rating Schedule, and the RO assigned 
DC 5299-5279 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be coded 
as the first two numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2009).  The RO determined that 
the most closely analogous diagnostic code is 38 C.F.R. § 4.91a, 
DC 5279, which provides that anterior metatarsalgia (Morton's 
disease) warrants a 10 percent disability rating whether 
unilateral or bilateral.  

Because 10 percent is the highest possible disability rating 
available under DC 5279, the Board will evaluate the Veteran's 
service-connected bilateral foot disability under all other 
potentially applicable diagnostic codes.  Review of the record 
reveals the Veteran has not been diagnosed with, or manifested 
symptoms of, weak foot, claw foot, hallux valgus, hallus rigidus, 
hammertoes, or malunion or nonunion of tarsal or metatarsal 
bones.  Therefore, the Board finds that DCs 5277, 5278, 5280, 
5281, 5282, or 5283 are not for application in this case.  

The Board has considered the Veteran's service-connected 
bilateral foot disability under DC 5276, for acquired flatfoot, 
given the objective evidence of pes planus included in the 
record.  Under DC 5276, a 10 percent rating is warranted for 
moderate flatfeet, with evidence of weight-bearing line over or 
medial to great toe, inward bowing of the endo achillis, and pain 
on manipulation and use of the feet.  A 30 percent disability 
rating is warranted for bilateral flatfoot that is severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 percent 
rating is warranted for bilateral flatfoot that is pronounced, 
with marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm on the 
tendo Achilles on manipulation, that is not improved by 
orthopedic shoes or appliances.  
The Board finds that DC 5276 does not assist the Veteran in 
obtaining a higher disability rating because the evidence does 
not show symptoms that more nearly approximate the level of 
disability contemplated by the next higher, 30 percent rating.  
In this regard, while there is evidence of pain and swelling on 
manipulation and use of the feet, there is no evidence of any 
deformity, such as pronation or abduction, or callosities.  In 
addition, while there is evidence of tenderness in the Veteran's 
feet, there is no evidence of extreme tenderness of the plantar 
surface, nor is there evidence of inward displacement or spasm of 
the tendo Achilles tendon.  Therefore, the Board finds that DC 
5276 is not for application in this case.  

The Board has also considered the Veteran's service-connected 
bilateral foot disability under DC 5284, which provides that 
other foot injuries warrant a 10 percent rating if moderate, a 20 
percent rating if moderately severe, and a 30 percent rating if 
severe.  A 40 percent rating is warranted for actual loss of use 
of the foot.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2009).  

After reviewing the evidence of record, the Board finds that the 
Veteran's service-connected bilateral foot disability warrants a 
20 percent rating, but no higher, under DC 5284.  In making this 
determination, the Board notes that the Veteran's disability is 
manifested by plantar fasciitis, heel spurs, and pes planus, 
which cause constant pain and tenderness in both of his feet, 
including at rest.  In addition, the Veteran has asserted that he 
experiences swelling and fatigue with walking and standing.  
Moreover, the evidence shows that the Veteran uses arch supports 
in his shoes, which help, but do not completely alleviate his 
symptoms.  Based on the foregoing, the Board finds that the 
symptoms associated with the Veteran's service-connected 
bilateral foot disability more nearly approximate a moderately 
severe disability as contemplated under DC 5284 and, thus, 
warrants a 20 percent disability rating.  

A 30 percent rating is not warranted under DC 5284 because, 
despite the Veteran's symptoms, he is able to demonstrate normal 
gait and weight-bearing and, as noted, there is no evidence of 
severe deformity or functional limitation due to his service-
connected disability.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type of 
case.  See Hart, supra.  However, upon reviewing the longitudinal 
record in this case, the Board finds that, at no time since the 
filing of the Veteran's claim for an increased rating in November 
2003, has his bilateral foot disability been more disabling than 
as currently rated under this decision.

Based on the foregoing, the Board finds that the 20 percent 
disability rating assigned herein adequately reflect the 
clinically established impairment experienced by the Veteran.  
Therefore, for the reasons and bases set forth above, the Board 
finds the preponderance of the evidence supports the grant of a 
20 percent disability rating, but no higher, under DC 5284 for 
the Veteran's service-connected bilateral plantar fasciitis 
disability, with heel spurs and pes planus, which is moderately 
severe.  All reasonable doubt has been resolved in favor of the 
Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

Bilateral Conjunctivitis

Service connection for bilateral conjunctivitis with active 
pterygia was established in April 1995, and the RO assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.79, DC 6018, 
effective August 20, 2004.  In granting the 10 percent rating, 
the RO noted that there was a diagnosis of conjunctivitis of 
record, with evidence of active pathology, including pterygia and 
photophobia.  
The Veteran has asserted that his service-connected eye 
disability warrants a disability rating higher than 10 percent.  

Review of the record reveals the Veteran's service-connected 
bilateral conjunctivitis is manifested by intermittent subjective 
complaints of blurry vision, discomfort, scratchiness, drainage, 
and redness.  The objective evidence of record shows the Veteran 
experiences recurrent pterygia in both eyes, as well as 
photophobia.  Regarding the pterygia, the evidence shows the 
Veteran has undergone more than one surgery to remove the 
pterygia affecting each eye; however, the pterygia return, albeit 
with no residual symptoms.  

The evidentiary record contains numerous treatment records which 
document the treatment the Veteran has received for his bilateral 
eye disability.  See VA outpatient treatment records dated from 
August 2003 to September 2009; VA examination reports dated 
February 2004 and August 2006; private medical records dated from 
2001 to 2007.  The evidence shows that the Veteran's corrected 
visual acuity in his left eye has been 20/20, 20/25, 20/25-1, 
20/25+1, 20/30, and 20/30-2.  The Veteran's corrected visual 
acuity in his left eye has been 20/20, 20/20-1, 20/25, 20/25+2, 
and 20/30.  See Id.  The evidence consistently shows the Veteran 
does not experience any visual field defect in either eye and 
there is no lay or medical evidence of record that shows that the 
pterygium in the Veteran's eyes have resulted in any limitation 
in his activities of daily living.  There is also no evidence of 
diplopia in either eye.  

The Board notes that during the pendency of the Veteran's claim 
and appeal, the rating criteria for evaluating eye disabilities 
were revised, effective from December 10, 2008.  See 73 Fed. Reg. 
66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, DCs 6000 
to 6037 (2009)).  However, that amendment only applies to claims 
received on or after December 10, 2008 and the Veteran's claim 
for an increased rating was received in November 2003.  
Therefore, the Board will only consider the Veteran's service-
connected eye disability under the rating criteria in effect 
prior to December 2008.  

As noted, the Veteran's service-connected eye disability is 
evaluated under DC 6018 (2008), which provides that a 10 percent 
rating is warranted if active with objective symptoms.  If the 
conjunctivitis is healed, the disability is rated on residuals.  
If there are no residual symptoms of conjunctivitis, a zero 
percent rating is assigned.  

The Veteran is currently receiving the highest possible 
disability rating available under DC 6018, and the Board notes 
that this disability rating is supported by the evidence of 
record, as the evidence shows the Veteran continues to experience 
symptoms of conjunctivitis in both eyes, including discomfort, 
drainage, and redness.  In order to afford the Veteran the 
highest disability rating possible, the Board will evaluate his 
service-connected bilateral conjunctivitis under all other 
potentially applicable diagnostic code to determine if a 
disability rating higher than 10 percent is warranted.  

Given the evidence of bilateral recurring pterygia, the Board has 
considered the Veteran's service-connected bilateral eye 
disability under DC 6034, which provides that pterygium is rated 
for loss of vision, if any.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 
6061 to 6079.  A disability rating for visual impairment is based 
on the best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. § 
4.83a.  A compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is correctable 
to 20/50 and vision in the other eye is correctable to 20/40; (2) 
when vision in both eyes is correctable to 20/50; (3) when vision 
in one eye is correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/40.  A 20 percent rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the other 
eye is correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/40; or (4) when 
vision in one eye is correctable to 15/200 and vision in the 
other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 
and 6079.  

Applying these criteria to the facts above, the Board finds the 
preponderance of the evidence does not show visual acuity that 
reaches or more nearly approximates the level of corrected visual 
acuity needed to warrant a disability higher than 10 percent.  
Indeed, the evidence shows that the Veteran's right eye 
conjunctivitis with pterygia and photophobia is manifested by no 
worse than a corrected visual acuity of 20/30, while the left eye 
is manifested by no worse than 20/30-2 corrected visual acuity.  
This level of corrected visual acuity does not warrant a higher, 
or even compensable, disability rating under DCs 6078 and 6079; 
therefore, the Board finds a disability rating higher than 10 
percent is not warranted for impaired visual acuity.  

The Board has considered the Veteran's service-connected 
bilateral eye disability under all other potentially applicable 
diagnostic codes; however, the Veteran has not been diagnosed 
with or manifested symptoms of any of the other eye disabilities 
listed on the Rating Schedule.  Therefore, DCs 6000 to 6035 are 
not for application in this case.  

In sum, the Board finds that the 10 percent rating currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran associated with his 
service-connected bilateral eye disability.  Therefore, for the 
reasons and bases set forth above, the Board finds the 
preponderance of the evidence is against the grant of a 
disability rating higher than 10 percent for service-connected 
bilateral conjunctivitis, with pterygia and photophobia, and the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.



PTSD

Entitlement to service connection for PTSD was established in 
November 2005, and the RO assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.130, DC 9411.  

In October 2009, the RO determined that clear and unmistakable 
error had been made in granting service connection for PTSD from 
November 2003, as the Veteran filed his claim for that benefit in 
June 2004.  As a result, the RO revised the November 2005 rating 
decision and determined that the correct effective date for the 
grant of service connection for PTSD is June 29, 2004.  The RO 
also determined that the Veteran's service-connected PTSD 
warranted a higher disability rating and assigned an initial 30 
percent rating from June 29, 2004, and a 50 percent disability 
rating from November 19, 2008.  

The Veteran has asserted that his service-connected PTSD warrants 
a higher disability rating.  Therefore, the Board will evaluate 
his service-connected disability to determine if a higher rating 
is warranted at any time during the appeal period.

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9411 (2009).  A 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.  

A 30 percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  
A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

Review of the record reveals that the Veteran's service-connected 
PTSD has been manifested by symptoms of varying degrees of 
frequency and severity; however, the evidence shows that his 
disability has consistently been manifested by anxiety, 
depression, sleep disturbance, and self-isolation.  The evidence 
consistently shows that the Veteran is oriented to time, person, 
and place and that he is able to maintain personal hygiene and 
communicate effectively with normal speech.  While the Veteran's 
PTSD has consistently been manifested by the symptoms mentioned 
above, the Board also notes that his disability has generally 
increased in severity during the pendency of this claim and 
appeal.  

In evaluating the Veteran's claim, the Board finds that his 
service-connected PTSD warrants an initial disability rating no 
higher than 30 percent.  In making this determination, the 
evidence shows that, prior to January 2006, the Veteran's 
symptoms fluctuated in severity, resulting in some good and bad 
days.  The evidence shows the Veteran experienced occasional 
anxiety, depression, and irritability and, while he reported that 
he did not go out much, he also reported having friends and going 
out with his wife once a month.  Prior to January 2006, the 
Veteran did not report having any problems at work and he also 
reported that he was no longer having intrusive thoughts about 
the traumatic events in service which resulted in his PTSD.  
Overall, the evidence shows that, prior to January 2006, the 
Veteran's PTSD was manifested by a social impairment with 
occasional decrease in functioning due to depression, anxiety, 
chronic sleep impairment, and irritability.  Otherwise, as noted 
above, the Veteran was able to maintain routine behavior, 
maintain personal hygiene, and communicate normally.  See VA 
outpatient treatment records dated from August 2003 to January 
2006, including treatment records from the Vet Center.  

The preponderance of the evidence does not show that the 
Veteran's PTSD resulted in any occupational impairment, memory 
loss, panic attacks, impaired judgment or abstract thinking, 
difficulty establishing or maintaining effective work or social 
relationships, or any other symptoms that more nearly 
approximated the level of disability contemplated by the next 
higher 50 percent rating.  Therefore, based on the foregoing, the 
Board finds that the Veteran's service-connected PTSD warrants no 
more than an initial 30 percent disability rating.   

In January 2006, the Veteran began to complain of problems 
concentrating at work, with reported unfairness and stress at 
work.  The Veteran explained that a female co-worker accused 
other male co-workers of sexual harassment, but they were found 
not guilty, which reminded him of his in-service traumatic event.  
As a result, the Veteran reported that his anger was building and 
his mood was slightly depressed and anxious.  At the August 2006 
VA examination, the Veteran reported having nervous and anxious 
feelings around others, including at work, and he also reported 
having difficulty remembering things, with a decrease in 
concentration.  However, objective examination did not reveal any 
evidence of memory loss; nor was there any objective evidence of 
impaired impulse control, inappropriate behavior, or obsessional 
or ritualistic behaviors.  During the following months, the 
Veteran reported that the stress at work had decreased after he 
was able to talk to his co-workers but he also reported that he 
was no comfortable with interacting with his female co-workers.  
He also reported having difficulty with low energy level, 
remembering the things his wife asked him to do, and being 
emotional with increased irritability and moodiness.  The Veteran 
reported, however, that he never let his anger out.  See August 
2006 VA examination report and VA outpatient treatment records 
dated January 2006 to April 2008.  

Based on the foregoing, the Board finds that, from January 2006 
to July 2008, the Veteran's PTSD was manifested by an 
occupational and social impairment which resulted in reduced 
reliability and productivity due to subjective complaints of 
short-term memory loss, disturbances in motivation and mood at 
work and home, and difficulty establishing and maintaining 
effective work and social relationships.  The pertinent evidence 
does not contain any notation of obsessional rituals, near-
continuous panic or depression, impaired impulse control, or an 
inability to maintain and establish effective relationships.  
Therefore, the Board finds that, from January 2006, the Veteran's 
service-connected PTSD warrants a 50 percent disability rating, 
but no higher.  

In July 2008, the Veteran again reported having occasional 
episodes of anxiety and stress at work, and he also reported 
increased anxiety at home, as he tossed and turned before falling 
asleep and constantly checked halls and doors.  At the November 
2008 VA examination, the Veteran reported experiencing marked 
anxiety and depression most of the time, which resulted in him 
being isolative and not wanting to do anything, including going 
out with his wife.  The Veteran also reported having marked trust 
issues, with impulse control problems, such as anger, 
irritability, and mood swings, which he tried to control.  The 
Veteran's thought processes were logical and goal-directed and he 
denied having delusions and hallucinations; however, the Veteran 
reported that he believes the end is near for him, stating that 
he thinks he has done all he is supposed to do.  The evidence 
shows that, during this time, the Veteran had been out of work 
due to an injury; however, upon returning to work, the Veteran 
reported having problems with a female employee at work.  During 
the following months, the Veteran was prescribed medication to 
treat his PTSD symptoms, but he continued to have problems with 
anxiety and obsessive compulsive features.  See November 2008 VA 
examination report and VA outpatient treatment records dated from 
July 2008 to September 2009.  

Based on the foregoing, the Board finds that, from July 2008, the 
preponderance of the evidence shows the Veteran's PTSD symptoms 
more nearly approximate the level of disability contemplated for 
a 70 percent rating.  The evidence shows the Veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in work, family relations, thinking, and mood due to 
obsessional rituals, near-continuous pain and depression, 
impaired impulse control, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  While there is evidence of difficulty 
in occupational and social functioning during the time period in 
question, the pertinent evidence does not show a total 
occupational or social impairment, as the Veteran has continued 
to maintain employment and satisfactory relationships with his 
family.  Therefore, the Board finds that, from July 2008, the 
preponderance of the evidence supports the grant of a 70 percent 
disability rating, but no higher, the Veteran's service-connected 
PTSD.  

In evaluating the Veteran's claim, the Board has considered all 
other potentially applicable provisions of 38 C.F.R. Parts 3 and 
4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, after careful review of the available diagnostic codes 
and the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the disability ratings assigned herein.  Indeed, the Board 
finds that the disability ratings assigned herein adequately 
reflect the clinically established impairment experienced by the 
Veteran throughout the pendency of this claim and appeal.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of an initial disability rating higher than 30 percent for 
service-connected PTSD.  However, the preponderance of the 
evidence supports the grant of a 50 percent rating, but no 
higher, from January 2006, and a 70 percent rating, but no 
higher, from July 2008.  All reasonable doubt has been resolved 
in favor of the Veteran in rendering this decision.  See Gilbert, 
1 Vet. App. at 55.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).
For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied as to all 
claims on appeal by way of letters sent to the Veteran in January 
2004 and June 2004 that fully addressed all required notice 
elements and were sent prior to the initial AOJ decisions in this 
matter.  The letters informed the Veteran of what evidence was 
required to substantiate his service connection and increased 
rating claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

With regard to the Veteran's increased rating claim for PTSD, the 
Board notes that the Veteran is challenging the initial 
disability rating assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, by way of the June 
2004 VCAA letter, the Board finds that VA's duty to notify in 
this case has been satisfied.

In addition to the foregoing, the Board notes that the RO sent 
the Veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from August 2003 to September 
2009, as well as treatment records from the private physicians 
who have treated him since separation from service.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the Veteran was 
afforded VA examinations in February 2004, January 2005, August 
2006, November 2006, November 2008, and December 2009.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  


ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a left ankle 
disability, the Veteran's claim for that benefit is granted to 
that extent only.

Entitlement to service connection for a right shoulder disability 
is denied.  

Entitlement to service connection for a left shoulder disability 
is denied.  

Entitlement to service connection for coccidioidomycosis with 
secondary testicular pain and cancer and multiple joint pains is 
denied.  

Entitlement to service connection for bilateral hearing loss is 
granted.  

Entitlement to service connection for helicobacter pylori is 
denied.  
Entitlement to service connection for testicular cancer, claimed 
as secondary to asbestos and/or radiation exposure is denied.  

Entitlement to a 20 percent disability rating, but no higher, for 
service-connected bilateral plantar fasciitis, with heel spurs 
and pes planus is granted.  

Entitlement to a disability rating in excess of 10 percent for 
service-connected bilateral conjunctivitis, with active pterygia 
and photophobia, is denied.  

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.  A 50 percent 
disability rating is granted, effective January 2006, and a 70 
percent disability rating is granted, effective July 2008.  


REMAND

Left Ankle

As to the reopened left ankle claim, the Veteran has asserted 
that service connection is warranted because he injured his left 
ankle during service after jumping from the back of a truck and 
landing on his left leg the wrong way.  He has asserted that, for 
several days following the injury, he experienced pain in his 
left ankle and that he continues to experience constant pain in 
his ankle, along with limited movement, swelling, and abnormal 
gait.  In the alternative, the Veteran has asserted that his left 
ankle disability may be related to his service-connected foot 
disability diagnosed as plantar fasciitis with heel spurs.  

The service treatment show that, in June 1991, the Veteran sought 
medical treatment complaining of pain in his left leg after 
jumping from an object and landing the wrong way.  While the 
Veteran did not lodge any specific complaints related to his left 
ankle and an X-ray was negative for factures, he reported that he 
had pain while jogging.  The final assessment was left leg 
strain.  

Post-service evidence shows the Veteran has consistently 
complained of left ankle pain that he attributes to the in-
service jump.  While post-service evaluation has not consistently 
revealed left ankle pathology, the evidence shows the Veteran was 
diagnosed with a joint effusion and ganglion cyst following a 
December 2004 MRI.  The evidence also shows he has been diagnosed 
with ankle arthralgia, left ankle sprain, and osteochondritis 
dissecans.  See VA outpatient treatment records dated September 
2006, November 2006, and August 2008.  

Despite the evidence of an in-service injury and the post-service 
evidence of a current left ankle disability, the record does not 
contain a competent and probative medical opinion that addresses 
the likelihood that the Veteran's current left ankle disability 
is related to service.  The evidentiary record contains a medical 
opinion dated September 2006 which states that the Veteran's left 
ankle disability could "definitely be related to the in-service 
fall;" however, the Board notes that this medical opinion is 
speculative, at best, and, therefore, insufficient to support the 
grant of service connection.  

The record also contains a medical opinion from the physician who 
conducted the November 2006 VA examination which states that the 
Veteran's current left ankle disability is not related to service 
or his service-connected plantar fasciitis disability.  However, 
the VA examiner specifically noted that he did not have access to 
the Veteran's claims file and questioned how he could relate the 
Veteran's current disability to service without the file.  In 
this regard, the Board notes that the in-service fall and 
subsequent development of the Veteran's left ankle disability is 
relevant to the issue of whether the Veteran's current left ankle 
disability is related to service.  Therefore, the Board finds the 
November 2006 opinion is inadequate, given that the examiner was 
not aware of all relevant facts in this case.  As such, the Board 
finds that a remand is necessary to obtain a new medical opinion 
regarding the likelihood that the Veteran's current left ankle 
disability is related to his military service.  



Hypertension

The Veteran has asserted that service connection is warranted for 
hypertension.  While the Veteran has stated that he is not sure 
when his hypertension began, he feels the condition is 
presumptive because, while a coronary artery risk evaluation 
conducted in 1989 was normal, his blood pressure was not later 
determined or evaluated.  See May 2004 statement from Veteran.  
In the alternative, the Veteran has asserted that his 
hypertension is related to his service-connected PTSD disability, 
as the stress and anxiety related to PTSD triggered his 
hypertension.  See April 2006 statement from Veteran.  

While the RO has adequately developed the Veteran's claim for 
hypertension on a direct basis, proper development has not been 
conducted as to the hypertension claim on a secondary basis.  In 
this regard, the Board notes there is no medical opinion of 
record that addresses the likelihood that the Veteran's 
hypertension is aggravated by, proximately due to, or the result 
of his service-connected PTSD.  Without a medical opinion 
addressing this issue, the Board will be unable to produce a 
fully informed decision.  Therefore, the Board finds a remand is 
necessary to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who conducted 
the September 2006 VA examination review 
the entire claims file, including this 
Remand, and provide an addendum report 
which contains an opinion as to whether it 
is at least as likely as not (i.e., a 
probability of 50 percent) or unlikely 
(i.e., a probability of less than 50 
percent) that the Veteran's current left 
ankle disability is related to his active 
service, specifically the June 1991 
incident where he sprained his left leg.

a.	The claims file must be made 
available to the examiner for 
review, and the addendum report 
should reflect that such review 
was accomplished.

b.	The examiner must identify which 
diagnosis/diagnoses included in 
the record represents the 
Veteran's current left ankle 
disability.

c.	A rationale must be provided for 
each opinion offered.  

d.	If it cannot be determined whether 
the Veteran's current left ankle 
disability is related to his 
active service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report and explain 
why this is so.

2.	Request that an appropriate medical 
professional review the claims file and 
provide an opinion that addresses whether 
it is at least as likely as not (i.e., a 
probability of 50 percent) or unlikely 
(i.e., a probability of less than 50 
percent) that the Veteran's current 
hypertension is aggravated by, proximately 
due to, or the result of his service-
connected PTSD.  

a.	The examiner should be advised 
that, while the Veteran may not 
have a current diagnosis of 
hypertension, any diagnosis of 
hypertension rendered during the 
pendency of this claim may be 
considered a current diagnosis.  

b.	A rationale must be provided for 
each opinion offered.  

c.	If it cannot be determined whether 
the Veteran's hypertension is 
related to his service-connected 
PTSD, on a medical or scientific 
basis and without invoking 
processes relating to guesses or 
judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so 
specify in the report and explain 
why this is so.

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


